Exhibit 10.1

 

 

STOCK PURCHASE AGREEMENT

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

Section 1.

 

Purchase and Sale of Common Stock

     1  

1.1

 

Sale and Issuance of the Shares

     1  

1.2

 

Closing; Delivery

     1  

1.3

 

Defined Terms Used in this Agreement

     2  

1.4

 

Construction

     4  

Section 2.

 

Representations and Warranties of the Company

     4  

2.1

 

Organization, Good Standing and Qualification

     4  

2.2

 

Authorization

     5  

2.3

 

Capitalization

     5  

2.4

 

Valid Issuance

     6  

2.5

 

Consents

     6  

2.6

 

Use of Proceeds

     6  

2.7

 

No Material Adverse Change

     6  

2.8

 

SEC Filings

     7  

2.9

 

No Conflict, Breach, Violation or Default

     7  

2.10

 

Tax Matters

     8  

2.11

 

Title to Properties

     8  

2.12

 

Certificates, Authorities and Permits

     8  

2.13

 

Labor Matters

     8  

2.14

 

Intellectual Property

     9  

2.15

 

Tests and Preclinical and Clinical Trials

     9  

2.16

 

Environmental Matters

     9  

2.17

 

Legal Proceedings

     10  

2.18

 

Financial Statements

     10  

2.19

 

Insurance

     10  

2.20

 

Nasdaq Listing

     10  

2.21

 

Brokers and Finders

     10  

2.22

 

No Directed Selling Efforts or General Solicitation

     11  

2.23

 

No Integrated Offering

     11  

2.24

 

Private Placement

     11  

2.25

 

Foreign Corrupt Practices

     11  

2.26

 

Transactions with Affiliates

     11  

2.27

 

Internal Controls

     11  

2.28

 

Manipulation of Price

     12  

2.29

 

No Bad Actors

     12  

2.30

 

Investment Company

     12  

Section 3.

 

Representations and Warranties of the Investors

     12  

3.1

 

Organization

     12  

3.2

 

Authorization

     12  



--------------------------------------------------------------------------------

3.3

 

Purchase Entirely for Own Account

     12  

3.4

 

Investment Experience

     13  

3.5

 

Disclosure of Information

     13  

3.6

 

Restricted Securities

     13  

3.7

 

Legends

     13  

3.8

 

Accredited Investor

     14  

3.9

 

No General Solicitation

     14  

3.10

 

Brokers and Finders

     14  

3.11

 

Short Sales and Confidentiality Prior to the Date Hereof

     14  

3.12

 

No Government Recommendation or Approval

     15  

3.13

 

No Conflicts

     15  

3.14

 

Residency

     15  

3.15

 

Financial Capability

     15  

Section 4.

 

Covenants

     15  

4.1

 

Legend Removal

     15  

4.2

 

Short Sales and Confidentiality After the Date Hereof

     16  

Section 5.

 

Conditions to Closing

     17  

5.1

 

Conditions to the Investors’ Obligations

     17  

5.2

 

Conditions to Obligations of the Company

     18  

5.3

 

Termination of Obligations to Effect Closing; Effects

     18  

Section 6.

 

Miscellaneous

     19  

6.1

 

Successors and Assigns

     19  

6.2

 

Governing Law

     19  

6.3

 

Counterparts

     19  

6.4

 

Titles and Subtitles

     19  

6.5

 

Notices

     19  

6.6

 

No Finder’s Fees

     20  

6.7

 

Expenses

     20  

6.8

 

Waiver

     20  

6.9

 

Amendments

     20  

6.10

 

Severability

     20  

6.11

 

Entire Agreement

     21  

6.12

 

Specific Enforcement

     21  

6.13

 

Exclusive Jurisdiction; Venue

     21  

6.14

 

Publicity

     22  

6.15

 

Survival

     22  

6.16

 

Waiver of Jury Trial

     22  

 

 

ii



--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (this “Agreement”), is made as of July 26, 2019,
by and between Vaccinex, Inc., a Delaware corporation (the “Company”), and the
Investors identified on Exhibit A (each an “Investor” and collectively the
“Investors”).

RECITALS

WHEREAS, the Company and the Investors are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by the provisions of Section 4(a)(2) of the 1933 Act (as defined below), and
Rule 506 of Regulation D (“Regulation D”) as promulgated by the SEC (as defined
below) under the 1933 Act;

WHEREAS, the Investors wish to purchase from the Company, and the Company wishes
to sell and issue to the Investors, upon the terms and subject to the conditions
stated in this Agreement, an aggregate of 3,382,332 shares (the “Shares”) of the
Company’s Common Stock, par value $0.0001 per share (the “Common Stock”); and

WHEREAS, contemporaneously with the sale of the Shares, the parties hereto will
execute and deliver a Registration Rights Agreement, in the form attached hereto
as Exhibit B (the “Registration Rights Agreement”), pursuant to which the
Company will agree to provide certain registration rights in respect of the
Shares under the 1933 Act and applicable state securities laws.

The parties hereby agree as follows:

Section 1.      Purchase and Sale of Common Stock.

1.1      Sale and Issuance of the Shares. On the Closing Date (as defined
below), upon the terms and subject to the conditions set forth herein, the
Company will sell and issue, and the Investors will purchase, severally and not
jointly, for a price per Share of $4.08, the number of Shares set forth opposite
the name of such Investor under the heading “Number of Shares to be Purchased”
on Exhibit A attached hereto.

1.2      Closing; Delivery.

(a)      Subject to the satisfaction or waiver of the conditions set forth in
Section 5, the completion of the purchase and sale of the Shares (the “Closing”)
shall occur remotely via exchange of documents and signatures at a time (the
“Closing Date”) determined by the Company and of which the Investors will be
notified at least two days in advance by the Company but (i) in no event earlier
than the second Business Day after the date hereof and (ii) in no event later
than the fifth Business Day after the date hereof, or as otherwise agreed to by
the Company and the Investors.



--------------------------------------------------------------------------------

(b)      On the Closing Date, each Investor shall deliver or cause to be
delivered to the Company, via wire transfer of immediately available funds
pursuant to the wire instructions delivered to such Investor by the Company on
or prior to the Closing Date, an amount equal to the purchase price to be paid
by the Investor for the Shares to be acquired by it as set forth opposite the
name of such Investor under the heading “Aggregate Purchase Price of Shares” on
Exhibit A attached hereto.

(c)      At the Closing or within one Trading Day thereof, the Company shall
deliver or cause to be delivered to each Investor a number of Shares, registered
in the name of the Investor (or its nominee in accordance with its delivery
instructions), equal to the number of Shares set forth opposite the name of such
Investor under the heading “Number of Shares to be Purchased” on Exhibit A
attached hereto. The Shares shall be delivered via a book-entry record through
the Company’s transfer agent.

1.3      Defined Terms Used in this Agreement. In addition to the terms defined
elsewhere in this Agreement, the following terms used in this Agreement shall be
construed to have the meanings set forth or referenced below.

(a)      “1933 Act” means the Securities Act of 1933, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

(b)      “1934 Act” means the Securities Exchange Act of 1934, as amended, or
any successor statute, and the rules and regulations promulgated thereunder.

(c)       “Affiliate” means, with respect to any Person, any other Person which
directly or indirectly through one or more intermediaries Controls, is
controlled by, or is under common Control with such Person.

(d)       “Business Day” means any day except Saturday, Sunday and any legal
holiday or a day on which banking institutions in New York, New York generally
are authorized or required by law or other governmental actions to close.

(e)      “Company Covered Person” means, with respect to the Company as an
“issuer” for purposes of Rule 506 promulgated under the 1933 Act, any Person
listed in the first paragraph of Rule 506(d)(1).

(f)      “Company’s Knowledge” means the actual knowledge of the executive
officers (as defined in Rule 405 under the 1933 Act) of the Company.

(g)      “Control” (including the terms “controlling,” “controlled by” or “under
common control with”) means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.

 

2



--------------------------------------------------------------------------------

(h)      “Material Adverse Effect” means any fact, circumstance, change, event,
occurrence or effect that, individually, or in the aggregate with any such other
facts, circumstances, changes, events, occurrences or effects, would have, or
would reasonably be expected to have, a material adverse effect on the financial
condition, business, properties, assets, liabilities, or results of operations
of the Company and its Subsidiary, taken as a whole.

(i)      “Material Contract” means any contract, instrument or other agreement
to which the Company is a party or by which it is bound that has been filed or
was required to have been filed as an exhibit to the SEC Filings (as defined
below) pursuant to Item 601(b)(4) or Item 601(b)(10) of Regulation S-K.

(j)       “Nasdaq” means the Nasdaq Capital Market.

(k)      “Person” means any individual, firm, corporation, limited liability
company, partnership, company or other entity, and shall include any successor
(by merger or otherwise) of such entity.

(l)      “Principal Trading Market” means the Trading Market on which the Common
Stock is primarily listed on and quoted for trading, which, as of the date of
this Agreement and the Closing Date, shall be the Nasdaq Capital Market.

(m)      “SEC” means the U.S. Securities and Exchange Commission.

(n)      “Short Sales” means all “short sales” as defined in Rule 200 of
Regulation SHO under the 1934 Act (but shall not be deemed to include the
location and/or reservation of borrowable shares of Common Stock).

(o)      “Subsidiary” means, with respect to any Person, any corporation,
association or other business entity of which more than 50% of the voting power
of the outstanding Voting Stock or of the membership interests is owned,
directly or indirectly, by such Person and/or one or more other Subsidiaries of
such Person.

(p)      “Trading Day” means (i) a day on which the Common Stock is listed or
quoted and traded on its Principal Trading Market (other than the OTC Bulletin
Board, OTCQX or OTCQB), or (ii) if the Common Stock is not listed on a Trading
Market (other than the OTC Bulletin Board, OTCQX or OTCQB), a day on which the
Common Stock is traded in the over-the-counter market, as reported by the OTC
Bulletin Board or OTC Markets Group Inc., as applicable, or (iii) if the Common
Stock is not quoted on any Trading Market, a day on which the Common Stock is
quoted in the over-the-counter market as reported in the “pink sheets” by OTC
Markets Group Inc. (or any similar organization or agency succeeding to its
functions of reporting prices); provided, that in the event that the Common
Stock is not listed or quoted as set forth in (i), (ii) or (iii) hereof, then
Trading Day shall mean a Business Day.

 

3



--------------------------------------------------------------------------------

(q)      “Trading Market” means whichever of the New York Stock Exchange, the
NYSE American, the Nasdaq Global Select Market, the Nasdaq Global Market, the
Nasdaq Capital Market, the OTC Bulletin Board, OTCQX or OTCQB on which the
Common Stock is listed or quoted for trading on the date in question.

(r)      “Transaction Documents” means this Agreement and the Registration
Rights Agreement.

(s)      “Voting Stock” means, with respect to any Person, capital stock of any
class or kind ordinarily having the power to vote for the election of directors,
managers or other voting members of the governing body of such Person.

1.4      Construction. Whenever required by the context, any pronoun used in
this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular forms of nouns, pronouns, and verbs shall include the
plural and vice versa. Reference to any agreement, document, or instrument means
such agreement, document, or instrument as amended or otherwise modified from
time to time in accordance with the terms thereof and, if applicable, hereof. A
reference to any party hereto includes such party’s permitted assignees and/or
the respective successors in title to substantially the whole of such party’s
undertaking. All references to “Sections” and “Exhibits” contained in this
Agreement are, unless specifically indicated otherwise, references to sections
or exhibits of or to this Agreement. The recitals and exhibits to this Agreement
form part of the operative provisions of this Agreement and references to this
Agreement shall, unless the context otherwise requires, include references to
the recitals and exhibits to this Agreement. As used in this Agreement, the
following terms shall have the meanings indicated: (a) “day” means a calendar
day; (b) “U.S.” or “United States” means the United States of America; (c)
“dollar” or “$” means lawful currency of the United States; (d) “including” or
“include” means “including without limitation”; and (e) references in this
Agreement to specific laws includes the succeeding law, section, or provision
corresponding thereto and the rules and regulations promulgated thereunder.

Section 2.      Representations and Warranties of the Company. The Company
hereby represents and warrants to the Investors that, except as described in the
Company’s SEC Filings (as defined below), which qualify these representations
and warranties in their entirety:

2.1      Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation and has all requisite corporate power
and authority to carry on its business as now conducted and to own or lease its
properties. The Company is duly qualified to do business as a foreign
corporation and is in good standing in each jurisdiction in which the conduct of
its business or its ownership or leasing of property makes such qualification or
leasing necessary unless the failure to so qualify has not had and would not
reasonably be expected to have a Material Adverse Effect. The Company’s
Subsidiary is set forth on Exhibit 21.1 to its most recent Annual Report on Form
10-K, and the Company owns 80% of the outstanding equity of such Subsidiary and
is its sole general partner. The Company’s Subsidiary

 

4



--------------------------------------------------------------------------------

is duly organized and validly existing and in good standing under the laws of
its jurisdiction of incorporation and has all requisite power and authority to
carry on its business as now conducted. The Company’s Subsidiary is duly
qualified to do business as a foreign corporation and is in good standing in
each jurisdiction in which the conduct of its business or its ownership or
leasing of property makes such qualification or leasing necessary unless the
failure to so qualify has not had and would not reasonably be expected to have a
Material Adverse Effect.

2.2      Authorization. The Company has the requisite corporate power and
authority and has taken all requisite corporate action necessary for, and no
further action on the part of the Company, its officers, directors and
stockholders is necessary for, (i) the authorization, execution and delivery of
the Transaction Documents, (ii) the authorization of the performance of all
obligations of the Company hereunder or thereunder, and (iii) the authorization,
issuance (or reservation for issuance) and delivery of the Shares. The
Transaction Documents constitute the legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms, subject
to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability, relating to or affecting creditors’
rights generally and to general equitable principles.

2.3      Capitalization. The Company is authorized under its Certificate of
Incorporation to issue 100,000,000 shares of Common Stock. The Company’s
disclosure of its issued and outstanding capital stock in its most recent SEC
Filing containing such disclosure was accurate in all material respects as of
the date indicated in such SEC Filing. All of the issued and outstanding shares
of the Company’s capital stock have been duly authorized and validly issued and
are fully paid and nonassessable. No Person is entitled to preemptive or similar
statutory or contractual rights with respect to the issuance by the Company of
any securities of the Company, including, without limitation, the Shares. Except
for stock options approved pursuant to Company stock-based compensation plans
described in the SEC Filings and securities exercisable for, convertible into or
exchangeable for shares of capital stock of the Company disclosed in the SEC
Filings, there are no outstanding warrants, options, convertible securities or
other rights, agreements or arrangements of any character under which the
Company is or may be obligated to issue any equity securities of any kind,
except as contemplated by this Agreement. There are no voting agreements,
buy-sell agreements, option or right of first purchase agreements or other
agreements of any kind among the Company and any of the securityholders of the
Company relating to the securities of the Company held by them. Except as
provided by the Registration Rights Agreement or by that certain First Amended
and Restated Investor Rights Agreement, dated August 22, 2003, by and among the
Company and certain investors signatory thereto, no Person has the right to
require the Company to register any securities of the Company under the 1933
Act, whether on a demand basis or in connection with the registration of
securities of the Company for its own account or for the account of any other
Person. The issuance and sale of the Shares hereunder will not obligate the
Company to issue shares of Common Stock or other securities to any other Person
(other than the Investors) and will not result in the adjustment of the
exercise, conversion, exchange or reset price of any outstanding security. The
Company does not have outstanding stockholder purchase rights or

 

5



--------------------------------------------------------------------------------

“poison pill” or any similar arrangement in effect giving any Person the right
to purchase any equity interest in the Company upon the occurrence of certain
events.

2.4      Valid Issuance. The Shares have been duly and validly authorized and,
when issued and paid for pursuant to this Agreement, will be validly issued,
fully paid and nonassessable, and shall be free and clear of all encumbrances
and restrictions (other than those created by the Investors), except for
restrictions on transfer set forth in the Transaction Documents or imposed by
applicable securities laws.

2.5      Consents. The execution, delivery and performance by the Company of the
Transaction Documents and the offer, issuance and sale of the Shares require no
consent of, action by or in respect of, or filing with, any Person, governmental
body, agency, or official other than (a) filings that have been made pursuant to
applicable state securities laws, (b) post-sale filings pursuant to applicable
state and federal securities laws, (c) filings pursuant to the rules and
regulations of Nasdaq and (d) filing of the registration statement required to
be filed by the Registration Rights Agreement, each of which the Company has
filed or undertakes to file within the applicable time.

2.6      Use of Proceeds. The net proceeds of the sale of the Shares hereunder
shall be used by the Company to fund the ongoing development of pepinemab and
for working capital and general corporate purposes.

2.7      No Material Adverse Change. Since December 31, 2018, except as
identified and described in the SEC Filings filed at least one Trading Day prior
to the date hereof, there has not been:

(a)      any change in the consolidated assets, liabilities, financial condition
or operating results of the Company from that reflected in the financial
statements included in the Company’s Annual Report on Form 10-K for the year
ended December 31, 2018, except for changes in the ordinary course of business
which have not had and would not reasonably be expected to have a Material
Adverse Effect, individually or in the aggregate;

(b)      any declaration or payment by the Company of any dividend, or any
authorization or payment by the Company of any distribution, on any of the
capital stock of the Company, or any redemption or repurchase by the Company of
any securities of the Company;

(c)      any material damage, destruction or loss, whether or not covered by
insurance, to any assets or properties of the Company;

(d)      any waiver, not in the ordinary course of business, by the Company of a
material right or of a material debt owed to it;

 

6



--------------------------------------------------------------------------------

(e)      any satisfaction or discharge of any lien, claim or encumbrance or
payment of any obligation by the Company, except in the ordinary course of
business and which is not material to the assets, properties, financial
condition, operating results or business of the Company (as such business is
presently conducted);

(f)      any change or amendment to the Company’s Certificate of Incorporation
or Bylaws, or material change to any Material Contract or arrangement by which
the Company is bound or to which any of its assets or properties is subject;

(g)      any material labor difficulties or, to the Company’s Knowledge, labor
union organizing activities with respect to employees of the Company;

(h)      any material transaction entered into by the Company other than in the
ordinary course of business;

(i)      the loss of the services of any key employee, or material change in the
composition or duties of the senior management of the Company; or

(j)      any other event or condition of any character that has had or would
reasonably be expected to have a Material Adverse Effect.

2.8      SEC Filings. The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by the Company under the
1933 Act and the 1934 Act, including pursuant to Section 13(a) or 15(d) thereof,
for the one year period preceding the date hereof (or such shorter period as the
Company was required by law or regulation to file such material) (collectively,
the “SEC Filings”). At the time of filing thereof, the SEC Filings complied in
all material respects with the requirements of the 1933 Act or the 1934 Act, as
applicable, and the rules and regulations of the SEC thereunder.

2.9      No Conflict, Breach, Violation or Default. The execution, delivery and
performance of the Transaction Documents by the Company and the issuance and
sale of the Shares in accordance with the provisions thereof will not, except
(solely in the case of clauses (i)(b) and (ii)) for such violations, conflicts
or defaults as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, (i) conflict with or result in a
breach or violation of (a) any of the terms and provisions of, or constitute a
default under, the Company’s Certificate of Incorporation or the Company’s
Bylaws, both as in effect on the date hereof (true and complete copies of which
have been made available to the Investors through the Electronic Data Gathering,
Analysis, and Retrieval system (the “EDGAR system”)), or (b) assuming the
accuracy of the representations and warranties in Section 3, any applicable
statute, rule, regulation or order of any governmental agency or body or any
court, domestic or foreign, having jurisdiction over the Company or its
Subsidiary, or any of their assets or properties, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any lien, encumbrance
or other adverse claim upon any of the properties or assets of the Company or
its Subsidiary or give

 

7



--------------------------------------------------------------------------------

to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any Material Contract. This
Section does not relate to matters with respect to tax status, which are the
subject of Section 2.10, employee relations and labor matters, which are the
subject of Section 2.13, or environmental laws, which are the subject of
Section 2.16.

2.10      Tax Matters. The Company and its Subsidiary have timely prepared and
filed all material tax returns required to have been filed by them with all
appropriate governmental agencies and timely paid all material taxes shown
thereon or otherwise owed by them. There are no material unpaid assessments
against the Company nor, to the Company’s Knowledge, any audits by any federal,
state or local taxing authority. All material taxes that the Company is required
to withhold or to collect for payment have been duly withheld and collected and
paid to the proper governmental entity or third party when due. There are no tax
liens pending or, to the Company’s Knowledge, threatened against the Company or
any of its assets or property. With the exception of agreements or other
arrangements that are not primarily related to taxes entered into in the
ordinary course of business, there are no outstanding tax sharing agreements or
other such arrangements between the Company and any other corporation or entity
(other than a subsidiary of the Company).

2.11      Title to Properties. The Company and its Subsidiary have good and
marketable title to all real properties and all other properties and assets
owned by them, in each case free from liens, encumbrances and defects, except
such as would not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect; and the Company and its Subsidiary hold any
leased real or personal property under valid and enforceable leases with no
exceptions, except such as would not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect.

2.12      Certificates, Authorities and Permits. The Company possesses adequate
certificates, authorities or permits issued by appropriate governmental agencies
or bodies necessary to conduct the business now operated by it, except where
failure to so possess would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect. The Company has not received
any written notice of proceedings relating to the revocation or modification of
any such certificate, authority or permit that would reasonably be expected to
have a Material Adverse Effect, individually or in the aggregate, on the
Company.

2.13      Labor Matters.

(a)      The Company is not party to or bound by any collective bargaining
agreements or other agreements with labor organizations. To the Company’s
Knowledge, the Company has not violated in any material respect any laws,
regulations, orders or contract terms affecting the collective bargaining rights
of employees or labor organizations, or any laws, regulations or orders
affecting employment discrimination, equal opportunity employment, or employees’
health, safety, welfare, wages and hours.

(b)      No material labor dispute with the employees of the Company, or with
the employees of any principal supplier, manufacturer,

 

8



--------------------------------------------------------------------------------

customer or contractor of the Company, exists or, to the Company’s Knowledge, is
threatened or imminent.

2.14      Intellectual Property. Except as expressly contemplated by the SEC
Filings, to the Company’s Knowledge, the Company and its Subsidiary own,
possess, license or have other rights to use, all patents, copyrights,
trademarks, service marks, trade names, service names, trade secrets and other
intellectual property described in the SEC Filings necessary for the conduct of
the Company’s business as currently conducted and that the failure to so have
would have or reasonably be expected to result in a Material Adverse Effect
(collectively, the “Intellectual Property”). There is no pending or, to the
Company’s Knowledge, threatened action, suit, proceeding or claim by any Person
that the Company’s business or the business of its Subsidiary as now conducted
infringes or violates any patent, trademark, copyright, trade secret or other
intellectual property rights of another. To the Company’s Knowledge, there is no
existing infringement by another Person of any of the Intellectual Property
owned or exclusively licensed by the Company or its Subsidiary that would have
or would reasonably be expected to have a Material Adverse Effect. The Company
and its Subsidiary have taken reasonable security measures to protect the
secrecy, confidentiality and value of the non-public portions of the
Intellectual Property owned or exclusively licensed by the Company or its
Subsidiary, except where failure to do so would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

2.15      Tests and Preclinical and Clinical Trials. The studies, tests and
preclinical and clinical trials conducted by the Company or conducted on behalf
of the Company that are described in the SEC Filings were and, if still pending,
are being conducted in all material respects in accordance with the relevant
experimental protocols, procedures and controls and all applicable laws; the
descriptions of the results of such studies, tests and trials contained in the
SEC Filings are accurate and complete and fairly present the data derived from
such studies, tests and trials in all material respects as of the respective
dates of such SEC Filings; the Company is not aware of any studies, tests or
trials, the results of which the Company believes are materially inconsistent
with the study, test or trial results described or referred to in the SEC
Filings when viewed in the context in which such results are described and the
clinical state of development; and the Company has not received any notices or
written correspondence from the U.S. Food and Drug Administration or any other
federal, state, local or foreign governmental or regulatory authority requiring
the termination, suspension or material modification of any studies, tests or
preclinical or clinical trials conducted by or on behalf of the Company.

2.16      Environmental Matters. The Company is not in violation of any material
statute, rule, regulation, decision or order of any governmental agency or body
or any court, domestic or foreign, relating to the use, disposal or release of
hazardous or toxic substances or relating to the protection or restoration of
the environment or human exposure to hazardous or toxic substances
(collectively, “Environmental Laws”), has not released any hazardous substances
regulated by Environmental Law onto any real property that it owns or operates,
and has not received any written notice or claim it is liable for any off-site
disposal or contamination pursuant to any Environmental Laws, which violation,
release, notice, claim, or liability would reasonably be expected, individually
or in the aggregate, to have a Material

 

9



--------------------------------------------------------------------------------

Adverse Effect, and to the Company’s Knowledge, there is no pending or
threatened investigation that would reasonably be expected to lead to such a
claim.

2.17      Legal Proceedings. There are no legal, governmental or regulatory
investigations, actions, suits or proceedings pending to which the Company or
its Subsidiary are or may reasonably be expected to become a party or to which
any property of the Company or its Subsidiary are or may reasonably be expected
to become the subject that, individually or in the aggregate, would reasonably
be expected to have a Material Adverse Effect.

2.18      Financial Statements. The financial statements included in the SEC
Filings comply in all material respects with applicable accounting requirements
and the rules and regulations of the SEC with respect thereto as in effect at
the time of filing (or to the extent corrected by a subsequent restatement) and
present fairly, in all material respects, the consolidated financial position of
the Company as of the dates shown and its consolidated results of operations and
cash flows for the periods shown, subject in the case of unaudited financial
statements to normal year-end audit adjustments, and such consolidated financial
statements have been prepared in conformity with United States generally
accepted accounting principles applied on a consistent basis during the periods
involved (“GAAP”) (except as may be disclosed therein or in the notes thereto,
and except that the unaudited financial statements may not contain all footnotes
required by GAAP, and, in the case of quarterly financial statements, except as
permitted by Form 10-Q under the 1934 Act).

2.19      Insurance. The Company maintains in full force and effect insurance
coverage that is customary for comparably situated companies for the business
being conducted and properties owned or leased by the Company, and the Company
reasonably believes such insurance coverage to be adequate against all
liabilities, claims and risks against which it is customary for comparably
situated companies to insure.

2.20      Nasdaq Listing. The Company is in compliance with applicable Nasdaq
continued listing requirements. There are no proceedings pending or, to the
Company’s Knowledge, threatened against the Company relating to the continued
listing of the Common Stock on Nasdaq and the Company has not received any
notice of, nor to the Company’s Knowledge is there any reasonable basis for, the
delisting of the Common Stock from Nasdaq.

2.21      Brokers and Finders. No Person will have, as a result of the
transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company or an Investor for any commission,
fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of the Company. No Investor shall
have any obligation with respect to any fees, or with respect to any claims made
by or on behalf of other Persons for fees, in each case of the type contemplated
by this Section 2.21 that may be due in connection with the transactions
contemplated by this Agreement or the Transaction Documents.

 

10



--------------------------------------------------------------------------------

2.22      No Directed Selling Efforts or General Solicitation. Neither the
Company nor any Person acting on its behalf has conducted any general
solicitation or general advertising (as those terms are used in Regulation D
promulgated under the 1933 Act) in connection with the offer or sale of any of
the Shares.

2.23      No Integrated Offering. Neither the Company nor any Person acting on
its behalf has, directly or indirectly, made any offers or sales of any Company
security or solicited any offers to buy any Company security, under
circumstances that would adversely affect reliance by the Company on
Section 4(a)(2) and Regulation D for the exemption from registration for the
transactions contemplated hereby or would require registration of the Shares
under the 1933 Act.

2.24      Private Placement. Assuming the accuracy of the representations and
warranties of the Investors set forth in Section 3, the offer and sale of the
Shares to the Investors as contemplated hereby is exempt from the registration
requirements of the 1933 Act. The issuance and sale of the Shares does not
contravene the rules and regulations of Nasdaq.

2.25      Foreign Corrupt Practices. Neither the Company, nor to the Company’s
Knowledge, any director, officer, agent, employee or other Person acting on
behalf of the Company has, in the course of its actions for, or on behalf of,
the Company (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of in any material respect any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or (iv) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.

2.26      Transactions with Affiliates. Except as disclosed in the SEC Filings,
none of the executive officers or directors of the Company and, to the Company’s
Knowledge, none of the employees of the Company is presently a party to any
transaction with the Company (other than as holders of stock options and/or
restricted stock, and for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the Company’s Knowledge, any entity in which
any officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner.

2.27      Internal Controls. The Company has established and maintains
disclosure controls and procedures (as defined in Rules 13a-15 and 15d-15 under
the 1934 Act), which are designed to ensure that material information relating
to the Company, including its Subsidiary, is made known to the Company’s
principal executive officer and its principal financial officer by others within
those entities. Since the end of the Company’s most recent audited fiscal year,
there have been no material weaknesses in the Company’s internal control over
financial reporting (whether or not remediated) and no change in the Company’s
internal

 

11



--------------------------------------------------------------------------------

control over financial reporting that has materially affected, or would
reasonably be expected to materially affect, the Company’s internal control over
financial reporting. The Company is not aware of any change in its internal
controls over financial reporting that has occurred during its most recent
fiscal quarter that has materially affected, or would reasonably be expected to
materially affect, the Company’s internal control over financial reporting.

2.28      Manipulation of Price. The Company has not taken, nor will it take,
directly or indirectly any action designed to stabilize or manipulate the price
of the Common Stock or any security of the Company to facilitate the sale or
resale of any of the Shares.

2.29      No Bad Actors. No “bad actor” disqualifying event described in Rule
506(d)(1)(i)-(viii) of the 1933 Act (a “Disqualification Event”) is applicable
to the Company or, to the Company’s Knowledge, any Company Covered Person,
except for a Disqualification Event as to which Rule 506(d)(2)(ii–iv) or (d)(3)
is applicable.

2.30      Investment Company. The Company is not required to be registered as,
and is not an Affiliate of, and immediately following the Closing will not be
required to register as, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

Section 3.      Representations and Warranties of the Investors. Each of the
Investors hereby severally, and not jointly, represents and warrants to the
Company that:

3.1      Organization. Such Investor is either an individual or a duly
incorporated or organized and validly existing corporation, partnership, limited
liability company or other legal entity, has all requisite corporate,
partnership or limited liability company power and authority, as applicable, to
enter into and consummate the transactions contemplated by the Transaction
Documents and to carry out its obligations hereunder and thereunder, and to
invest in the Shares pursuant to this Agreement, and, if an entity, is in good
standing under the laws of the jurisdiction of its incorporation or
organization.

3.2      Authorization. The execution, delivery and performance by such Investor
of the Transaction Documents to which such Investor is a party have been duly
authorized by all necessary corporate, partnership, limited liability company or
similar action, as applicable, on the part of the Investor, and each has been
duly executed and when delivered will constitute the valid and legally binding
obligation of such Investor, enforceable against such Investor in accordance
with their respective terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability,
relating to or affecting creditors’ rights generally, and general principles of
equity.

3.3      Purchase Entirely for Own Account. The Shares to be received by such
Investor hereunder will be acquired for such Investor’s own account, not as
nominee or agent, for the purpose of investment and not with a view to the
resale or distribution of any part thereof in violation of the 1933 Act, and
such Investor has no present intention of selling, granting any

 

12



--------------------------------------------------------------------------------

participation in, or otherwise distributing the same in violation of the 1933
Act without prejudice, however, to such Investor’s right at all times to sell or
otherwise dispose of all or any part of such Shares in compliance with
applicable federal and state securities laws. The Shares are being purchased by
such Investor in the ordinary course of its business. Nothing contained herein
shall be deemed a representation or warranty by such Investor to hold the Shares
for any period of time. Such Investor is not a broker-dealer registered with the
SEC under the 1934 Act or an entity engaged in a business that would require it
to be so registered.

3.4      Investment Experience. Such Investor acknowledges that it can bear the
economic risk and complete loss of its investment in the Shares and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment contemplated hereby.

3.5      Disclosure of Information. Such Investor has had an opportunity to
receive, review and understand all information related to the Company requested
by it and to ask questions of and receive answers from the Company regarding the
Company, its business and the terms and conditions of the offering of the
Shares, and has conducted and completed its own independent due diligence. Such
Investor acknowledges that copies of the SEC Filings are available on the EDGAR
system. Based on the information such Investor has deemed appropriate, it has
independently made its own analysis and decision to enter into the Transaction
Documents. Such Investor is relying exclusively on its own investment analysis
and due diligence (including professional advice it deems appropriate) with
respect to the execution, delivery and performance of the Transaction Documents,
the Shares and the business, condition (financial and otherwise), management,
operations, properties and prospects of the Company, including but not limited
to all business, legal, regulatory, accounting, credit and tax matters. Neither
such inquiries nor any other due diligence investigation conducted by such
Investor shall modify, limit or otherwise affect such Investor’s right to rely
on the Company’s representations and warranties contained in this Agreement.

3.6      Restricted Securities. Such Investor understands that the Shares are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the 1933 Act only in
certain limited circumstances.

3.7      Legends. It is understood that, except as provided below, certificates
evidencing the Shares (or uncertificated interests in the Shares) may bear the
following or any similar legend:

(a)      “THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH
TRANSFER MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED
THERETO OR AN

 

13



--------------------------------------------------------------------------------

OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.”

(b)      If required by the authorities of any state in connection with the
issuance of sale of the Shares, the legend required by such state authority.

3.8      Accredited Investor. Such Investor is (a) an “accredited investor”
within the meaning of Rule 501(a) of Regulation D. Such Investor has executed
and delivered to the Company a questionnaire in substantially the form attached
hereto as Exhibit C (the “Investor Questionnaire”), which such Investor
represents and warrants is true, correct and complete. Such investor is a
sophisticated institutional investor with sufficient knowledge and experience in
investing in private equity transactions to properly evaluate the risks and
merits of its purchase of the Shares.

3.9      No General Solicitation. Such Investor did not learn of the investment
in the Shares as a result of any general or public solicitation or general
advertising, or publicly disseminated advertisements or sales literature,
including (a) any advertisement, article, notice or other communication
published in any newspaper, magazine, website, or similar media, or broadcast
over television or radio, or (b) any seminar or meeting to which such Investor
was invited by any of the foregoing means of communications.

3.10      Brokers and Finders. No Person will have, as a result of the
transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company or an Investor for any commission,
fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of such Investor.

3.11      Short Sales and Confidentiality Prior to the Date Hereof. Other than
consummating the transactions contemplated hereunder, such Investor has not, nor
has any Person acting on behalf of or pursuant to any understanding with such
Investor, directly or indirectly executed any purchases or sales, including
Short Sales, of the securities of the Company during the period commencing as of
the time that such Investor was first contacted by the Company or any other
Person regarding the transactions contemplated hereby and ending immediately
prior to the date hereof. Notwithstanding the foregoing, in the case of an
Investor that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of such Investor’s assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Investor’s assets, the
representation set forth above shall only apply with respect to the portion of
assets managed by the portfolio manager that made the investment decision to
purchase the Shares covered by this Agreement. Such Investor, its Affiliates and
authorized representatives and advisors who are aware of the transactions
contemplated by the Transaction Documents have maintained the confidentiality of
all disclosures made to such Investor in connection with the transactions
contemplated by the Transaction Documents (including the existence and terms of
such transactions). Notwithstanding the foregoing, for avoidance of doubt,
nothing contained herein shall constitute a representation or warranty, or
preclude any actions, with respect to the

 

14



--------------------------------------------------------------------------------

identification of the availability of, or securing of, available shares to
borrow in order to effect Short Sales or similar transactions in the future.

3.12      No Government Recommendation or Approval. Such Investor understands
that no United States federal or state agency, or similar agency of any other
country, has reviewed, approved, passed upon, or made any recommendation or
endorsement of the Company or the purchase of the Shares.

3.13      No Conflicts. The execution, delivery and performance by such Investor
of the Transaction Documents and the consummation by such Investor of the
transactions contemplated hereby and thereby will not (i) result in a violation
of the organizational documents of such Investor or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which such Investor is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities laws) applicable to such Investor, except in the case of
clauses (ii) and (iii) above, for such conflicts, defaults, rights or violations
which would not, individually or in the aggregate, reasonably be expected to
have a material adverse effect on the ability of such Investor to perform its
obligations hereunder.

3.14      Residency. Such Investor’s office in which its investment decision
with respect to the Shares was made is located at the address immediately below
such Investor’s name on its signature page hereto.

3.15      Financial Capability. Such Investor has immediately available funds
necessary to consummate the Closing on the terms and conditions contemplated by
this Agreement.

Section 4.      Covenants.

4.1      Legend Removal.

(a)      In connection with any sale, assignment, transfer or other disposition
of the Shares by an Investor pursuant to Rule 144 or pursuant to any other
exemption under the 1933 Act such that the purchaser acquires freely tradable
shares and upon compliance by the Investor with the requirements of this
Agreement, if requested by the Investor, the Company shall cause the transfer
agent for the Common Stock (the “Transfer Agent”) to remove any restrictive
legends related to the book entry account holding such Shares and make a new,
unlegended entry for such book entry Shares sold or disposed of without
restrictive legends within two Trading Days of any such request therefor from
such Investor, provided that the Company has timely received from the Investor
customary representations and other documentation reasonably acceptable to the
Company in connection therewith.

(b)      Subject to receipt from the Investor by the Company and the Transfer
Agent of customary representations and other documentation reasonably acceptable
to the Company and the Transfer Agent in

 

15



--------------------------------------------------------------------------------

connection therewith, upon the earliest of such time as the Shares (i) have been
sold or transferred pursuant to an effective registration statement, (ii) have
been sold pursuant to Rule 144, or (iii) are eligible for resale under Rule
144(b)(1) or any successor provision (such earliest date, the “Effective Date”),
the Company shall, in accordance with the provisions of this Section 4.1(b) and
within three Trading Days of any request therefor from an Investor accompanied
by such customary and reasonably acceptable documentation referred to above,
(A) deliver to the Transfer Agent irrevocable instructions that the Transfer
Agent shall make a new, unlegended entry for such book entry Shares, and
(B) cause its counsel to deliver to the Transfer Agent one or more opinions to
the effect that the removal of such legends in such circumstances may be
effected under the 1933 Act if required by the Transfer Agent to effect the
removal of the legend in accordance with the provisions of this Agreement. The
Company agrees that following the Effective Date or at such time as such legend
is no longer required under this Section 4.1, it will, within three Trading Days
of the delivery by an Investor to the Company or the Transfer Agent of a
certificate representing shares issued with a restrictive legend and receipt
from the Investor by the Company and the Transfer Agent of the customary
representations and other documentation reasonably acceptable to the Company and
the Transfer Agent in connection therewith that is referred to above, deliver or
cause to be delivered to such Investor a certificate representing such Shares
(or uncertificated interest therein) that is free from all restrictive and other
legends. Shares subject to legend removal hereunder may be transmitted by the
Transfer Agent to the Investor by crediting the account of the Investor’s prime
broker with the DTC system as directed by such Investor. The Company shall be
responsible for the fees of its Transfer Agent and all DTC fees associated with
such issuance.

(c)      Each Investor, severally and not jointly with the other Investors,
agrees with the Company (i) that such Investor will sell any Shares pursuant to
either the registration requirements of the 1933 Act, including any applicable
prospectus delivery requirements, or an exemption therefrom, (ii) that if Shares
are sold pursuant to a registration statement, they will be sold in compliance
with the plan of distribution set forth therein and (iii) that if, after the
effective date of the registration statement covering the resale of the Shares,
such registration statement is not then effective and the Company has provided
notice to such Investor to that effect, such Investor will sell Shares only in
compliance with an exemption from the registration requirements of the 1933 Act.

4.2      Short Sales and Confidentiality After the Date Hereof. Each Investor
covenants that neither it nor any Affiliates acting on its behalf or pursuant to
any understanding with it will execute any Short Sales during the period from
the date hereof until the earlier of such time as (i) the transactions
contemplated by this Agreement are first publicly announced or (ii) this
Agreement is terminated in full. Each Investor covenants that until such time as
the transactions contemplated by this Agreement are publicly disclosed by the
Company, such Investor will maintain (and will cause its Affiliates, authorized
representatives and advisors who are aware of the transactions contemplated by
the Transaction Documents) to maintain the confidentiality of all disclosures
made to it in connection with the transactions contemplated by the Transaction
Documents (including the existence and terms of such transactions). Each

 

16



--------------------------------------------------------------------------------

Investor understands and acknowledges that the SEC currently takes the position
that coverage of Short Sales of shares of the Common Stock “against the box”
prior to effectiveness of a resale registration statement with securities
included in such registration statement would be a violation of Section 5 of the
1933 Act, as set forth in Item 239.10 of the Securities Act Rules Compliance and
Disclosure Interpretations compiled by the Office of Chief Counsel, Division of
Corporation Finance, and covenants that neither it nor any Affiliates acting on
its behalf or pursuant to any understanding with it will execute any such Short
Sales.

Section 5.      Conditions to Closing.

5.1      Conditions to the Investors’ Obligations. The obligation of each
Investor to purchase Shares at the Closing is subject to the fulfillment to such
Investor’s satisfaction, on or prior to the Closing Date, of the following
conditions, any of which may be waived by such Investor (as to itself only):

(a)      The representations and warranties made by the Company in Section 2
hereof shall be true and correct as of the date hereof and as of the Closing
Date, as though made on and as of such date, except to the extent any such
representation or warranty expressly speaks as of an earlier date, in which case
such representation or warranty shall be true and correct as of such earlier
date. The Company shall have performed in all material respects all obligations
and covenants herein required to be performed by it on or prior to the Closing
Date.

(b)      The Company shall have obtained any and all consents, permits,
approvals, registrations and waivers necessary for the consummation of the
purchase and sale of the Shares and the consummation of the other transactions
contemplated by the Transaction Documents, all of which shall be in full force
and effect.

(c)      The Company shall have executed and delivered the Registration Rights
Agreement.

(d)      The Company shall have filed with Nasdaq a Listing of Additional Shares
Notification Form for the listing of the Shares, and Nasdaq shall have raised no
objection to the consummation of the transactions contemplated by the
Transaction Documents.

(e)      No judgment, writ, order, injunction, award or decree of or by any
court, or judge, justice or magistrate, including any bankruptcy court or judge,
or any order of or by any governmental authority, shall have been issued, and no
action or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or in the other Transaction Documents.

(f)      The Company shall have delivered a certificate, executed on behalf of
the Company by an officer of the Company, dated as of the Closing Date,
certifying to the fulfillment of the conditions specified in subsections (a),
(b), (d), (e) and (j) of this Section 5.1.

 

17



--------------------------------------------------------------------------------

(g)      The Company shall have delivered a certificate, executed on behalf of
the Company by an officer of the Company, dated as of the Closing Date,
certifying the resolutions adopted by the Board of Directors of the Company
approving the transactions contemplated by this Agreement, the other Transaction
Documents and the issuance of the Shares, certifying the current versions of the
Certificate of Incorporation and Bylaws of the Company and certifying as to the
signatures and authority of persons signing the Transaction Documents and
related documents on behalf of the Company.

(h)      There shall have been no Material Adverse Effect with respect to the
Company since the date hereof.

(i)      No stop order or suspension of trading shall have been imposed by
Nasdaq, the SEC or any other governmental or regulatory body with respect to
public trading in the Common Stock.

5.2      Conditions to Obligations of the Company. The Company’s obligation to
sell and issue Shares at the Closing is subject to the fulfillment to the
satisfaction of the Company on or prior to the Closing Date of the following
conditions, any of which may be waived by the Company:

(a)      The representations and warranties made by the Investors in Section 3
hereof shall be true and correct as of the date hereof, and shall be true and
correct as of the Closing Date with the same force and effect as if they had
been made on and as of such date. The Investors shall have performed in all
material respects all obligations and covenants herein required to be performed
by them on or prior to the Closing Date.

(b)       The Investors shall have executed and delivered the Registration
Rights Agreement and each Investor Questionnaire.

(c)      Any Investor purchasing Shares at the Closing shall have paid in full
its purchase price to the Company.

5.3      Termination of Obligations to Effect Closing; Effects.

(a)      The obligations of the Company, on the one hand, and the Investors, on
the other hand, to effect the Closing shall terminate as follows:

(i)      Upon the mutual written consent of the Company and Investors that
agreed to purchase a majority of the Shares to be issued and sold pursuant to
this Agreement;

(ii)      By the Company if any of the conditions set forth in Section 5.2 shall
have become incapable of fulfillment, and shall not have been waived by the
Company;

(iii)      By an Investor (with respect to itself only) if any of the conditions
set forth in Section 5.1 shall have become incapable of fulfillment, and shall
not have been waived by the Investor; or

(iv)      By either the Company or any Investor (with respect to itself only) if
the Closing has not occurred on or prior to August 16, 2019;

provided, however, that, except in the case of clause (i) above, the party
seeking to terminate its obligation to effect the Closing shall not then be in
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction

 

18



--------------------------------------------------------------------------------

Documents if such breach has resulted in the circumstances giving rise to such
party’s seeking to terminate its obligation to effect the Closing.

(b)      In the event of termination by the Company or any Investor of its
obligations to effect the Closing pursuant to this Section 5.3, written notice
thereof shall be given to the other Investors by the Company and the other
Investors shall have the right to terminate their obligations to effect the
Closing upon written notice to the Company and the other Investors. Nothing in
this Section 5.3 shall be deemed to release any party from any liability for any
breach by such party of the terms and provisions of this Agreement or the other
Transaction Documents or to impair the right of any party to compel specific
performance by any other party of its obligations under this Agreement or the
other Transaction Documents.

Section 6.      Miscellaneous.

6.1      Successors and Assigns. The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

6.2      Governing Law. This Agreement and all claims or causes of action
(whether in tort, contract or otherwise) that may be based upon, arise out of or
relate to this Agreement or the negotiation, execution or performance of this
Agreement (including any claim or cause of action based upon, arising out of or
related to any representation or warranty made in or in connection with this
Agreement) shall be governed by and construed in accordance with the Laws of the
State of Delaware, without giving effect to any choice or conflict of law
provision or rule (whether of the State of Delaware or any other jurisdiction)
that would cause the application of the Laws of any jurisdiction other than the
State of Delaware.

6.3      Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.

6.4      Titles and Subtitles. The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.

6.5      Notices. All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given upon
the earlier of actual receipt, or (a) personal delivery to the party to be
notified, (b) when sent, if sent by electronic mail or facsimile during normal
business hours of the recipient, and if not sent during

 

19



--------------------------------------------------------------------------------

normal business hours, then on the recipient’s next Business Day, (c) five days
after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one Business Day after deposit with a
nationally recognized overnight courier, freight prepaid, specifying next
Business Day delivery, with written verification of receipt. All communications
shall be sent to the respective parties at their address as set forth on the
signature page, or to such e-mail address, facsimile number or address as
subsequently modified by written notice given in accordance with this
Section 6.5.

6.6      No Finder’s Fees. Each party represents that it neither is nor will be
obligated for any finder’s fee or commission in connection with this
transaction. The Investors agree to indemnify and to hold harmless the Company
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
any Investor or any of such Investor’s officers, employees or representatives is
responsible. The Company agrees to indemnify and hold harmless the Investor from
any liability for any commission or compensation in the nature of a finder’s or
broker’s fee arising out of this transaction (and the costs and expenses of
defending against such liability or asserted liability) for which the Company or
any of its officers, employees or representatives is responsible.

6.7      Expenses. Each party shall pay its own expenses (including fees and
expenses of financial advisors, attorneys and other advisors) incurred in
connection with the preparation, negotiation, due diligence, execution,
delivery, and performance of the Transaction Agreements and the consummation of
the transactions contemplated hereby and thereby.

6.8      Waiver. Waiver by the Company or any Investor of a breach hereunder by
any Investor or the Company, respectively, shall not be construed as a waiver of
any subsequent breach of the same or any other provision. No delay or omission
by a party in exercising or availing itself of any right, power or privilege
hereunder shall preclude the later exercise of any such right, power or
privilege by such party. No waiver shall be effective unless made in writing
with specific reference to the relevant provision(s) of this Agreement and
signed by a duly authorized representative of the party granting the waiver. All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.

6.9      Amendments. Any term of this Agreement may be amended or terminated
only with the written consent of the Company and the Investors representing a
majority of the Shares. Notwithstanding the foregoing, this Agreement may not be
amended and the observance of any term of this Agreement may not be waived with
respect to any Investor without the written consent of such Investor unless such
amendment or waiver applies to all Investors in the same fashion.

6.10      Severability. If one or more of the terms or provisions of this
Agreement is held by a court of competent jurisdiction to be void, invalid, or
unenforceable in any situation in any jurisdiction, such holding shall not
affect the validity or enforceability of the

 

20



--------------------------------------------------------------------------------

remaining terms and provisions hereof or the validity or enforceability of the
void, invalid, or unenforceable term or provision in any other situation or in
any other jurisdiction, and the term or provision shall be considered severed
from this Agreement solely for such situation and solely in such jurisdiction,
unless the void, invalid, or unenforceable term or provision is of such
essential importance to this Agreement that it is to be reasonably assumed that
the parties hereto would not have entered into this Agreement without the void,
invalid, or unenforceable term or provision. If the final judgment of such court
declares that any term or provision hereof is void, invalid, or unenforceable,
the parties hereto parties hereto agree to: (a) reduce the scope, duration,
area, or applicability of the term or provision or to delete specific words or
phrases to the minimum extent necessary to cause such term or provision as so
reduced or amended to be enforceable; and (b) make a good-faith effort to
replace any void, invalid, or unenforceable term or provision with a valid and
enforceable term or provision such that the objectives contemplated by the
parties hereto when entering this Agreement may be realized.

6.11      Entire Agreement. This Agreement and the Registration Rights Agreement
constitute the full and entire understanding and agreement between the parties
with respect to the subject matter hereof and thereof, and any other written or
oral agreement relating to the subject matter hereof or thereof existing among
the parties are expressly canceled.

6.12      Specific Enforcement. The parties hereto agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific intent or were otherwise breached.
It is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement and
to enforce specifically the terms and provisions hereof, in addition to any
other remedy to which they may be entitled by law or equity.

6.13      Exclusive Jurisdiction; Venue. Each of the parties hereto irrevocably
agrees that any legal action or proceeding with respect to this Agreement and
the rights and obligations arising hereunder, or for recognition and enforcement
of any judgment in respect of this Agreement and the rights and obligations
arising hereunder brought by another party hereto or its successors or assigns,
shall be brought and determined exclusively in the Delaware Court of Chancery,
or, if the Delaware Court of Chancery declines to accept jurisdiction over a
particular matter, any federal court within the State of Delaware, or, if both
the Delaware Court of Chancery and the federal courts within the State of
Delaware decline to accept jurisdiction over a particular matter, any other
state court within the State of Delaware, and, in each case, any appellate court
therefrom. Each of the parties hereto hereby irrevocably submits with regard to
any such action or proceeding for itself and in respect of its property,
generally and unconditionally, to the personal jurisdiction of the aforesaid
courts and agrees that it will not bring any action relating to this Agreement
or any of the transactions contemplated by this Agreement in any court other
than the aforesaid courts. Each of the parties hereto hereby irrevocably waives,
and agrees not to assert as a defense, counterclaim or otherwise, in any action
or proceeding with respect to this Agreement, (a) any claim that it is not
personally subject to the jurisdiction of the above named courts for any reason
other than the failure to serve

 

21



--------------------------------------------------------------------------------

in accordance with this Section 6.13, (b) any claim that it or its property is
exempt or immune from the jurisdiction of any such court or from any legal
process commenced in such courts (whether through service of notice, attachment
prior to judgment, attachment in aid of execution of judgment, execution of
judgment or otherwise) and (c) to the fullest extent permitted by the applicable
Law, any claim that (i) the suit, action or proceeding in such court is brought
in an inconvenient forum, (ii) the venue of such suit, action or proceeding is
improper or (iii) this Agreement, or the subject matter hereof, may not be
enforced in or by such courts. Each of the parties hereto agrees that service of
process upon such party in any such action or proceeding shall be effective if
such process is given as a notice in accordance with Section 6.5.

6.14      Publicity. Except as set forth below, no public release or
announcement concerning the transactions contemplated hereby shall be issued by
any Investor without the prior consent of the Company, except as such release or
announcement may be required by law or the applicable rules or regulations of
any securities exchange or securities market, in which case the Investors shall
allow the Company reasonable time to comment on such release or announcement in
advance of such issuance. Notwithstanding the foregoing, each Investor may
identify the Company and the value of such Investor’s security holdings in the
Company in accordance with applicable investment reporting and disclosure
regulations or internal policies without prior notice to or consent from the
Company (including, for the avoidance of doubt, filings pursuant to Sections 13
and 16 of the 1934 Act).

6.15      Survival. The representations, warranties, covenants and agreements
contained in this Agreement shall survive the Closing of the transactions
contemplated by this Agreement for a period of one year following the Closing
Date.

6.16      Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES TO THE EXTENT PERMITTED BY APPLICABLE LAW ANY AND ALL RIGHT
TO A TRIAL BY JURY IN ANY DIRECT OR INDIRECT ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY. EACH PARTY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER,
(B) MAKES THIS WAIVER VOLUNTARILY, AND (C) ACKNOWLEDGES THAT EACH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
CONTAINED IN THIS SECTION 6.16.

[Remainder of page intentionally left blank]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Stock Purchase Agreement as
of the date first written above.

 

COMPANY: VACCINEX, INC. By:     /s/ Maurice
Zauderer                                 Name: Maurice Zauderer Title: Chief
Executive Officer

Address:

 

1895 Mount Hope Avenue

  Rochester, New York 14620

With a copy to:

  Hogan Lovells US LLP   100 International Drive   Suite 2000   Baltimore,
Maryland 21202   Attn: William Intner

 

[Signature Page to Stock Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Stock Purchase Agreement as
of the date first written above.

 

INVESTOR: MSD CREDIT OPPORTUNITY MASTER FUND, L.P. By:     /s/ Marcello
Liguori                                 Name: Marcello Liguori Title: Managing
Director

Address:

 

645 Fifth Avenue, 21st Floor

  New York, NY 10022

 

[Signature Page to Stock Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Stock Purchase Agreement as
of the date first written above.      

 

INVESTOR: FCMI PARENT CO. By:     /s/ Dan
Scheiner                                     Name: Dan Scheiner Title: Vice
President, Director

Address:

 

181 Bay Street, Suite 250

  Toronto, ON M5J2T3

 

[Signature Page to Stock Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Stock Purchase Agreement as
of the date first written above.

 

INVESTOR: VACCINEX (ROCHESTER), L.L.C. By:     /s/ Maurice
Zauderer                             Name: Maurice Zauderer Title: President

Address:

 

 

[Signature Page to Stock Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Stock Purchase Agreement as
of the date first written above.

 

INVESTOR: LUBLIN FINANCIAL By:     /s/ Joseph
Rutman                                 Name: Joseph Rutman Title:

Address:

 

 

[Signature Page to Stock Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Stock Purchase Agreement as
of the date first written above.

 

INVESTOR:

          /s/ Laurence Lytton                                

Laurence Lytton

Address:

 

 

[Signature Page to Stock Purchase Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Schedule of Investors

 

Investor Name   

Number of Shares to be
Purchased

 

   Aggregate Purchase Price of
Shares

MSD Credit Opportunity Master Fund, L.P.

 

   1,225,490    $4,999,999

FCMI Parent Co.

 

   1,838,235    $7,499,999

Vaccinex (Rochester), L.L.C.

 

   183,824    $750,002

Lublin Financial

 

   85,763    $349,913

Laurence Lytton

 

   49,020    $200,002

Total

 

   3,382,332    $13,799,915



--------------------------------------------------------------------------------

EXHIBIT B

Registration Rights Agreement



--------------------------------------------------------------------------------

EXHIBIT C

Investor Questionnaire